MEMORANDUM **
Willie Keith Jackson appeals pro se from the district court’s order reducing his sentence to 180 months imprisonment pursuant to 18 U.S.C. § 3582(c)(2). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
The government’s contention that we lack jurisdiction to review the district court’s discretionary decision regarding the sentence reduction is foreclosed. See United States v. Colson, 573 F.3d 915, 915-16 (9th Cir.2009) (Order).
Jackson contends that the district court abused its discretion under 18 U.S.C. § 3582(c)(2) by, among other things, not reducing his sentence further. The record reflects that the district court did not abuse its discretion because it considered the factors under 18 U.S.C. § 3553(a) and sentenced Jackson consistently with the applicable policy statements issued by the Sentencing Commission. See 18 U.S.C. § 3582(c)(2); see also United States v. Hicks, 472 F.3d 1167, 1171 (9th Cir.2007). Jackson’s contention that the district court erred by failing to conduct a full resentencing hearing, at which he was entitled to personally appear, also fails. See Fed.R.Crim.P. 43(b)(4); see also Hicks, 472 F.3d at 1171 (noting that § 3582(c)(2) proceedings do not constitute full re-sentencings).
We decline to consider Jackson’s remaining contentions as they are not properly within the scope of this appeal. See U.S.S.G. § 1B1.10 n. 2.
Jackson’s motion for the court to take judicial notice of docketing errors is denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.